                case 7:21-cv-05990-KMK Document 8 Filed 09/09/21 Page 1 of 2
                Case 7:21-cv-05990-KMK Document 9 Filed 09/09/21 Page 1 of 2

                                 DAVIDOFF = ~ : :T~;ITRON               LMEMO ENDORSED
                                            605 'THIRD AVENUE
                                        NEW YORK. NEW YORK I O I sa

                                             TEL: <2 I 2 1 557·7200
ARMOl'l'lCES                                                                                   FlRMOF'flCES
                                             FAX : 12 I 2 ) 28& 1 884
WHITEPI..AlNS                                   WWWOI.C!.LGAt..COI,<                                 ~
~;i/X:L/4'/N                                                                              ~RI.AW
I Z0 ~              FiOAO                                                                 I $0 Sl'ATE Sl'R£ET
¼wa?: P!..A!NS. NY 1000:I                                                                ~NYli2Z07
!914} 36 I · 7400                                                                         11!1 l 8 l A ~ 2.3 0
W£:Srl'Al.,M~                                                                             WASHINCfCN. O.C,
~          n   I.AW                                                                       ~ R LAW
l 10? NOfffl,1 0UVE ~                                                        ZO ! ~ AVENI.IE N.£.
WESl'~ 'BlZACH. l'1. 3340!                                                        WASHINGl't)N, 0 .C. 20002
(:1¢1 ) :1<17-Mee                                                                        IZOZ) 347• I I I 7


JAMES B. GLUCKSMAN, ESQ.
WRITER DIRECT (914) 381-7400
JBG@DHCLEGAL.COM


BYECF

September 9, 2021

Honorable Kenneth M . Karas
U.S. District Court, Southern District ofN.Y.
Charles L. Brieant Jr. U.S. Courthouse
300 Quarropas Street
White Plains, New York 10601

          Re:         In Re: Mark A. Nordlicht - Bankruptcy Appeal
                      21 CV. 05990 (KMK)

Dear Sirs/Madams:

        This office represents Richard Stadtmauer and Marisa Stadtmauer (together, "Appellants"
or the "Stadtmauers"), the Appellants in this proceeding. This letter is respectfully written to
request an extension of the briefing deadlines set by Fed.R.Bankr.P. Rule 8018 from September
16, 2021 to October 22, 2021. This request has the consent of Michael Levine, Esq., Levine &
Associates, P.C. Attorneys for Appellees Dahlia Kalter, 535 W.E.A. Group LLC, OBH 2308
LLC, Gilad Kalter Cook Islands Trust Limited and Trenor Investment Partners LP, and Mark
Tulis, Chapter 7 Trustee, represented by Salvatore Lamonica, Esq., LaMonica Herbst &
Maniscalco, LLP,

       The request is being made for the reason that the Labor Day holiday weekend,
immediately followed by the High Holy Days of Rosh Hashanah, as well as other major hearings
and deadlines, necessitate this extension. Appellants respectfully request that the Court grant this
extension.
           case 7:21-cv-05990-KMK Document 8 Filed 09/09/21 Page 2 of 2
           Case 7:21-cv-05990-KMK
DAVIDOFF HUTCHER   & CITRON LLP Document 9 Filed 09/09/21 Page 2 of 2

      September 9, 2021

      Honorable Kenneth M. Karas
      U.S. District Court, Southern District of N.Y.
      Page 2

             If you have any questions or concerns please to not hesitate to contact this office.

      Respectfully,

      DAVIDOFF HUTCHER & CITRON, LLP

     Attorneys for Richard Stadtmauer and Marisa Stadtmauer



      By: Isl James B. Glucksman                                 Granted.
          James B. Glucksman, Esq.


      JBG/
      Cc (By Electronic Mail):
                                                                9/9/21

      Michael Levine, Esq.
      Salvatore Lamonica, Esq.

      Cc (By Electronic Court Filing):

      All Parties Receiving ECF Notice of Docketing
